DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-9, drawn to a method comprising:
receiving, at an application program interface (API) of a third party computing system, an API call related to a dispute associated with a user of an electronic device, the call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute, the request being received by the hosting system via a graphical user interface provided by the hosting system and presented on the electronic device;
communicating, by the API in response to the API call, the dispute information to dispute resolution intelligence of the third-party computing system such that the API enables the hosting system to interface with the third party computing system using the API call to allow the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute without redirecting the electronic device to interface directly with the third party computing system;
determining, by the dispute resolution intelligence based on the dispute information, the decision with respect to the dispute;
providing the decision to a callback interface in response to the dispute information having been received from the API;
communicating, by the callback interface to the hosting system identified in response to the dispute information having been received from the API, the decision to the dispute resolution such that the hosting system is able to provide the decision to the electronic device via the graphical user interface provided by the hosting system without redirecting the electronic device to the third party computing system.
This invention is classified in G06Q30/016 (Customer service, i.e. after purchase service).
Group II: Claims 10-18, drawn to a system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, when executed by the one or more processors, cause the system to perform operations comprising:
receiving, at an application program interface (API) of a third party computing system, an API call related to a dispute associated with a user of an electronic device, the call including dispute information related to the dispute and being received from an electronic device to invoke a dispute resolution to the dispute;
communicating, by the API in response to the API call, the dispute information to dispute resolution intelligence of the third-party computing system such that the API enables the electronic device to use the dispute resolution intelligence to obtain a decision with respect to the dispute;
determining, by the dispute resolution intelligence based on the dispute information, the decision with respect to the dispute;
communicating, by the callback interface to the electronic device identified in response to the dispute information having been received from the API, the decision to the dispute resolution.
This invention is classified in G06Q30/016 (Customer service, i.e. after purchase service).
Group III: Claims 19-20, drawn to one or more non-transitory computer-readable media containing instructions which, when executed by one or more processors, cause a system to perform operations comprising:
receiving, at an application program interface (API) of a third party computing system, an API call related to a dispute associated with a user of an electronic device, the call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute;
communicating, by the API in response to the API call, the dispute information to dispute resolution intelligence of the third-party computing system such that the API enables the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute while the hosting system interfaces directly with the electronic device;
determining, by the dispute resolution intelligence based on the dispute information, the decision with respect to the dispute; 
providing the decision to a callback interface in response to the dispute information having been received from the API;
communicating, by the callback interface to the hosting system identified in response to the dispute information having been received from the API, the decision to the dispute resolution. 
This invention is classified in G06Q30/016 (Customer service, i.e. after purchase service).
The inventions are distinct, each from the other because of the following reasons:
The aforesaid invention group I and II are distinct. The group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombination are distinct if they are not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps of the two system, the two system are distinct from each other.  Additionally, these two inventions have two separate utilities. 
The utility of group I is that a process receives an API call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute, the request being received by the hosting system via a graphical user interface provided by the hosting system, API enables the hosting system to interface with the third party computing system without redirecting the electronic device to interface directly with the third party computing system, and communicating, by the callback interface to the hosting system.
The utility of group II is that a system receives API call including dispute information related to the dispute and being received from an electronic device to invoke a dispute resolution to the dispute, the API enables the electronic device to use the dispute resolution intelligence, and communicating, by the callback interface to the electronic device. 
group I has a separate utility from being received from an electronic device to invoke a dispute resolution to the dispute and communicating by the callback interface to the electronic device.  See MPEP §806.05(d)
 The aforesaid invention group I and III are distinct. The group I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombination are distinct if they are not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps of the two system, the two system are distinct from each other.  Additionally, these two inventions have two separate utilities.
The utility of group I is that a process receives an API call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute, the request being received by the hosting system via a graphical user interface provided by the hosting system, API enables the hosting system to interface with the third party computing system without redirecting the electronic device to interface directly with the third party computing system, and communicating, by the callback interface to the hosting system.  
The utility of group III is that a system receives an API call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute, the API enables the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute while the hosting system interfaces directly with the electronic device, and communicating, by the callback interface to the hosting system.
In the instant case, group I has a separate utility from the API that enables the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute 
The aforesaid invention group II and III are distinct. The group II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombination are distinct if they are not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps of the two system, the two system are distinct from each other.  Additionally, these two inventions have two separate utilities. 
The utility of group II is that a system receives API call including dispute information related to the dispute and being received from an electronic device to invoke a dispute resolution to the dispute, the API enables the electronic device to use the dispute resolution intelligence, and communicating, by the callback interface to the electronic device.  
The utility of group III is that a system receives an API call including dispute information related to the dispute and being received from a hosting system in response to the hosting system receiving a request to invoke a dispute resolution to the dispute, the API enables the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute while the hosting system interfaces directly with the electronic device, and communicating, by the callback interface to the hosting system.
In the instant case, group II has a separate utility from the API that enables the hosting system to use the dispute resolution intelligence to obtain a decision with respect to the dispute while the hosting system interfaces directly with the electronic device, and communicating, by the callback interface to the hosting system. See MPEP §806.05(d)
The Examiner has required restriction between subcombinations usable together for group I, II, and III.  Where applicant elects a subcombination, and claims thereto are subsequently found 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
The inventions require a different field of search (e.g., employing different search strategies or search queries).  For example, the Examiner would have search not only the Patent and PG-Pub database, but also non-patent literature database using different search engine and search different databases.  This would pose serious search burden if several inventions have to be searched for the patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/YONGSIK PARK/Examiner, Art Unit 3695                                                                                                                                                                                                        January 13, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/9/2022